[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-15024                 ELEVENTH CIRCUIT
                                                                APRIL 22, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                          Agency No. A098-710-751

CARLOS GIOVANNY SARMIENTO ULLOA,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 22, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Petitioner Carlos Sarmiento-Ulloa, a native and citizen of Colombia,
petitions our court to review an order of the Board of Immigration Appeals

(“BIA”) dismissing his appeal of the Immigration Judge’s (“IJ’s”) order of removal

and denial of asylum and withholding of removal under the Immigration and

Nationality Act (“INA”) and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), 8 U.S.C. § 1158, 8 U.S.C. § 1231, 8 C.F.R. § 208.16. On review,

Sarmiento-Ulloa argues that the BIA and IJ erred in finding him not credible on the

basis of a discrepancy in his testimony regarding the year of his cousin’s death. He

explained the discrepancy by stating that the year of death did not go to the heart of

his claim, and he did not intend to deceive the immigration court, but felt

“pressured and nervous.” In addition, he argues that the cumulative effect of the

evidence was to show that he experienced past persecution and had a well-founded

fear of countrywide future persecution, and, therefore, he established eligibility for

asylum and withholding of removal. Although he states that the BIA and IJ erred

in denying CAT relief, he presents no related arguments on review.

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). To the extent the BIA adopts the IJ’s reasoning, we also review the IJ’s

decision. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230 (11th Cir. 2006). We

review the BIA’s factual determinations under the substantial evidence test, which
                                           2
requires us to “view the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We will affirm the

BIA’s decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 818 (11th Cir. 2004) (quotation omitted). “To reverse the . . . fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The U.S. Attorney General

or the Secretary of the Department of Homeland Security has discretion to grant

asylum if the alien meets the INA’s definition of “refugee.” See INA § 208(b)(1),

8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A).

      To establish asylum eligibility, the alien must, with specific and credible

                                          3
evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. An applicant

may not show merely that he can establish a listed factor, but must show a causal

connection between the persecution, or feared persecution, and a listed factor.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (citing 8 C.F.R.

§ 208.13(a), (b)). We have held that not all “exceptional treatment” constitutes

persecution. Zheng v. U.S. Att’y General, 451 F.3d 1287, 1290 (11th Cir. 2006).

We have described persecution “as an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and that mere harassment

does not amount to persecution.” Id. (quotation omitted). “In determining whether

an alien has suffered past persecution, the IJ [and the BIA] must consider the

cumulative effects of the incidents.” Delgado v. U.S. Att’y Gen., 487 F.3d 855,

861 (11th Cir. 2007).

      To establish a “well-founded fear” of future persecution, “an applicant must

demonstrate that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. An asylum applicant can

establish a well-founded fear of future persecution by presenting “specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of” the statutorily listed factor. Id. at 1287 (quotation
                                           4
omitted). Alternatively, an applicant can establish a well-founded fear of

persecution by establishing that there is a pattern or practice of persecution of

persons similarly situated on account of the statutorily listed factor. 8 C.F.R.

§ 208.13(b)(2)(iii).

       Under the INA’s provisions for withholding of removal, the Attorney

General “may not remove an alien to a country if the Attorney General decides that

the alien’s life or freedom would be threatened in that country because of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion.” INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). “An alien bears

the burden of demonstrating that he more-likely-than-not would be persecuted or

tortured upon his return to the country in question.” Mendoza, 327 F.3d at 1287; 8

C.F.R. § 1208.16(b). Because the evidentiary burden for withholding of removal is

greater than that imposed for asylum, if an alien has not met the well-founded fear

standard for asylum, he generally cannot meet the standard for withholding of

removal. Al Najjar, 257 F.3d at 1292-93.

       We review credibility determinations under the substantial evidence test and

will not substitute our judgment for that of the IJ or BIA. D-Muhumed, 388 F.3d at

818.

       [T]he IJ [or BIA] must offer specific, cogent reasons for an adverse
       credibility finding. Once an adverse credibility finding is made, the
       burden is on the applicant alien to show that the IJ’s [or BIA’s]
                                           5
      credibility decision was not supported by specific, cogent reasons or
      was not based on substantial evidence. A credibility determination,
      like any fact finding, may not be overturned unless the record compels
      it.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (citations and

quotations omitted).

      If an alien fails to challenge or argue a determination in his appeal to the

BIA, we lack jurisdiction to consider the challenge upon a petition to review.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006); see 8

U.S.C. § 1252(d)(1).

      After reviewing the record and the briefs of the parties, we conclude that

substantial evidence supports the BIA’s and IJ’s determinations that Sarmiento-

Ulloa (1) was not credible, (2) did not show past persecution or a well-founded fear

of future persecution, and (3) therefore, was not eligible for asylum. The record

does not compel a contrary conclusion. Because Sarmiento-Ulloa did not establish

eligibility for asylum, he also did not meet the higher burden of establishing

eligibility for withholding of removal. We lack jurisdiction to review Sarmiento-

Ulloa’s CAT claim because he failed to argue the issue to the BIA. Accordingly,

we dismiss the petition in part and deny the petition in part.

      PETITION DISMISSED IN PART; DENIED IN PART.




                                           6